UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1565


JENNIFER PERKINS,

                    Plaintiff - Appellant,

             v.

US AIRWAYS, INC.; US AIRWAYS GROUP; AMERICAN AIRLINES
GROUP, successor by merger with US Airways Inc.; US AIRWAYS HEALTH
BENEFIT PLAN,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Bruce H. Hendricks, District Judge. (6:14-cv-02577-BHH)


Submitted: December 29, 2017                                      Decided: January 19, 2018


Before NIEMEYER, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nekki Shutt, Jacqueline M. Pavlicek, BURNETTE SHUTT & MCDANIEL, P.A.,
Columbia, South Carolina, for Appellant. Shannon M. Barrett, Deanna M. Rice,
O’MELVENY & MYERS, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jennifer Perkins appeals the district court’s orders denying relief on her complaint

asserting claims under the Employee Retirement Income Security Act of 1974, 29 U.S.C.

§§ 1001-1461 (2012), and the Medicare Secondary Payer Act, 42 U.S.C. § 1395y(b)

(2012). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Perkins v. US Airways, Inc., No. 6:14-

cv-02577-BHH (D.S.C. Sept. 30, 2015; Aug. 10, 2016; Mar. 31, 2017). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2